

FORM OF ESCROW AGREEMENT
 
This Escrow Agreement (this “Escrow Agreement”), by and among DGSE Companies,
Inc., a Nevada Corporation (“Purchaser”), NTR Metals, LLC, a Texas limited
liability company (the “Member Representative”), and Compass Bank, a
state-chartered Federal Reserve System member bank organized under the laws of
the State of Alabama with its principal offices in Birmingham, Alabama (in its
capacity as escrow agent hereunder, “Escrow Agent”), is made and entered into
effective as of the date accepted by Escrow Agent, which date is set forth below
its signature at the end of this Escrow Agreement (the “Effective Date”).
 
RECITALS
 
(a)           Purchaser and the Member Representative have entered into that
certain Agreement and Plan of Merger, dated September 12, 2011, by and among
Purchaser, Southern Bullion Trading, LLC, a Texas limited liability company
(“Target”), SBT, Inc., a Nevada corporation, and a wholly-owned subsidiary of
Purchaser (“MergerSub”), Member Representative and the members of Target (the
“Merger Agreement”), pursuant to which Target will merge with and into
MergerSub, and the members of Target will receive as consideration an aggregate
of six hundred thousand (600,000) shares of the common stock of Purchaser, par
value $0.01 per share (the “Exchanged Securities”). Each member of Target has
appointed the Member Representative as its agent and attorney-in-fact.
 
(b)           To facilitate the closing of the transaction contemplated by the
Merger Agreement, Purchaser has agreed that Purchaser will deposit sixty
thousand (60,000) shares of the Exchanged Securities (the “Escrow Shares”) with
Escrow Agent by electronic delivery (the “Escrow Account”).
 
(c)           Purchaser and Member Representative desire that Escrow Agent act
as escrow agent of the Escrow Shares. Escrow Agent is willing to act in such
capacity subject to the terms and conditions hereof.
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows.
 
ARTICLE I - ESCROW ACCOUNT & ESCROW DEPOSIT
 
Section 1.1             Appointment of Escrow Agent.  Purchaser and the Member
Representative hereby appoint Escrow Agent as escrow agent, and Escrow Agent
hereby accepts such appointment, for the purposes and subject to the terms and
conditions set forth in this Escrow Agreement.
 
Section 1.2             Escrow Account.
 
(a)           Escrow Agent shall maintain possession of the Escrow Shares in
electronic form, which may be held in the name of a nominee.
 
(b)           Upon or immediately following the Effective Date, Escrow Agent
shall establish an account to be held pursuant to this Escrow Agreement for the
purpose of holding any income due to the holder of the Escrow Shares by virtue
of holding such Escrow Shares (the “Escrow Funds,” and, together with the Escrow
Shares, the “Escrow Consideration”).
 
(c)           Escrow Agent shall deposit the Escrow Funds in a money market
mutual fund account selected at the discretion of the Escrow Agent.

 
 

--------------------------------------------------------------------------------

 
 
Section 1.3             Escrow Deposits.
 
(a)           Purchaser will transfer to Escrow Agent, on or after the Effective
Date, the Escrow Shares for deposit into the Escrow Account. Further, on or
after the Effective Date, Purchaser will transfer to Escrow Agent any Escrow
Funds for deposit into the Escrow Account as may from time to time be payable to
the holders of the Escrow Shares.
 
(b)           The Escrow Shares and Escrow Funds are deemed deposited into the
Escrow Account when such securities or funds are from time to time delivered to
Escrow Agent.  Notwithstanding any provision herein to the contrary, Escrow
Agent only shall be obligated to disburse the Escrow Consideration no earlier
than the third Business Day following Escrow Agent's receipt thereof, always
subject to Section 2.1 below. “Business Day” for purposes of this Escrow
Agreement shall mean any day of the year other than a Saturday, Sunday or any
other day on which Escrow Agent is closed for business.
 
(c)           Escrow Agent shall receive and hold the Escrow Consideration in
the Escrow Account at all times until such securities and funds are disbursed
therefrom in accordance with the terms of this Escrow Agreement.
 
(d)           Written confirmation of receipt, credit, or disbursement of the
Escrow Consideration shall be delivered to both the Member Representative and
Purchaser by account statement in accordance with Section 3.2 hereof.
 
ARTICLE II - ESCROW ACCOUNT PAYMENT
 
Section 2.1            Escrow Account Payment Procedures.  From and after the
Effective Date, the Escrow Consideration, if any, shall be held in and disbursed
from the Escrow Account by Escrow Agent as follows:
 
(a)           Escrow Agent shall hold the Escrow Consideration deposited in the
Escrow Account in escrow and disburse the same or any part or parcel thereof
only in accordance with and upon: (i) the joint written instructions of
Purchaser and the Member Representative, in the form attached hereto as Exhibit
A, setting forth the amount to be transferred to the Member Representative or
Purchaser, or a third party, if applicable, and the basis for the payment (a
“Disbursement Direction”); or (ii) in accordance with and upon the final and
nonappealable order, decree, determination, award or judgment entered by a court
of competent jurisdiction, including the decision of any arbitrator rendered
pursuant to Section 7.6 hereof, setting forth the amount of the Escrow
Consideration to be paid out of the Escrow Account and the party to whom such
securities and funds shall be disbursed (a “Court Direction”).
 
(b)           Upon receipt of a Disbursement Direction or Court Direction
directing Escrow Agent to disburse the Escrow Consideration contained in the
Escrow Account in accordance with the terms and provisions of such Disbursement
Direction or Court Direction, Escrow Agent shall promptly disburse such Escrow
Consideration in accordance therewith and in accordance with the terms of this
Escrow Agreement.
 
(c)           Any Disbursement Direction or Court Direction may instruct Escrow
Agent to release all or any portion of the remainder of the Escrow Consideration
contained in the Escrow Account.
 
(d)           Any remaining balance of Escrow Consideration in the Escrow
Account as of the second anniversary of the Effective Date shall be distributed
to the Member Representative upon receipt of a Disbursement Direction.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III - ESCROW PROCEDURES
 
Section 3.1           Scope of Undertaking.  Escrow Agent's duties and
responsibilities in connection with this Escrow Agreement shall be purely
ministerial and shall be limited to those expressly set forth in this Escrow
Agreement.  Escrow Agent is not a principal, participant, or beneficiary in any
transaction underlying this Escrow Agreement and shall have no duty to inquire
beyond the terms and provisions of this Escrow Agreement except as specifically
provided herein.  Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument,
or document other than this Escrow Agreement, whether or not an original or a
copy of such agreement has been provided to the Escrow Agent; and Escrow Agent
shall have no duty to know or inquire as to the performance or nonperformance of
any provision of any such agreement, instrument, or document. Escrow Agent is
not responsible or liable in any manner whatsoever for the sufficiency,
correctness, genuineness or validity of the subject matter of this Escrow
Agreement and any part hereof, for the transaction or transactions requiring or
underlying the execution of this Escrow Agreement or the form or execution
hereof, or for the identity or authority of any person executing this Escrow
Agreement or any part hereof, or for depositing the Escrow Deposit or any
subsequent deposits.  Escrow Agent shall not be required to take any action with
respect to any matters that might arise in connection herewith, other than to
receive, hold, and deliver the Escrow Consideration as herein provided.  Escrow
Agent shall not be required to notify or obtain the consent, approval,
authorization, or order of any court or governmental body to perform its
obligations under this Escrow Agreement, except as expressly provided herein.
Without limiting the generality of the foregoing, it is hereby expressly agreed
and stipulated by the parties hereto that Escrow Agent shall not be required to
exercise any discretion hereunder, shall have no investment or management
responsibility and, accordingly, shall have no duty, or liability for its
failure to provide investment recommendations or investment advice to Purchaser,
the Member Representative, third parties, or any of them.  Escrow Agent shall
not be liable for any error in judgment, any act or omission, any mistake of law
or fact, or for anything it may do or refrain from doing in connection herewith,
subject, however, to Section 3.6 hereof, providing for liability in the event of
willful misconduct, gross negligence or fraud.  It is the intention of the
parties hereto that Escrow Agent shall not be required to use, advance, or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties or the exercise of any of its rights or powers hereunder.
 
Escrow Agent shall have no responsibility at any time to ascertain whether or
not any security interest exists in the Escrow Consideration, or to file any
financing statement under the Uniform Commercial Code of any jurisdiction with
respect to the Escrow Consideration, or any part thereof.
 
Section 3.2           Accounting and Records.  Escrow Agent shall keep complete
and accurate records of all securities and funds received and disbursed under
this Escrow Agreement, which shall be available for inspection by the Member
Representative or Purchaser, or the agent of either of them, at any time during
regular business hours upon prior written request.  Upon request from time to
time by either Purchaser or the Member Representative, Escrow Agent shall notify
both Purchaser and the Member Representative of the amount of the Escrow
Consideration then held in the Escrow Account
 
Section 3.3           Reliance.  Escrow Agent may act upon any instruction or
direction, regardless of form, furnished to Escrow Agent in writing or any
instrument or signature which it believes to be genuine, may assume the validity
and accuracy of any statement or assertion contained in such a writing or
instrument, and may assume that any person purporting to give any writing,
notice, advice, direction or instruction in connection with the provisions
hereof has been duly authorized to do so, and Escrow Agent shall be under no
duty to make any investigation or inquiry into any of the foregoing.  Escrow
Agent shall not be liable in any manner for the sufficiency or correctness as to
form, manner and execution, or validity of any instrument deposited with it,
neither shall it be required to verify the identity, authority or right of any
person executing the same.
 
Section 3.4           Use of Counsel and Agents.  Escrow Agent may exercise any
of the powers hereof and perform the duties required of it hereunder by or
through attorneys, agents, or receivers.  Escrow Agent shall be entitled to
advice of counsel concerning all matters and its duties hereunder and shall be
paid or reimbursed the reasonable fees and expenses of such counsel, as provided
in Section 5.1.  Escrow Agent shall not be answerable for the default or
misconduct of any such attorney, agent, or receiver selected by it with
reasonable care.  Escrow Agent shall in no event incur any liability with
respect to any action taken or omitted to be taken in good faith upon advice of
legal counsel, which may be counsel to any party hereto, given with respect to
any question relating to the duties and responsibilities of Escrow Agent
hereunder.

 
3

--------------------------------------------------------------------------------

 
 
Section 3.5           Disputes.  It is understood and agreed to by the parties
hereto that, in the event of any disagreement involving the parties to this
Escrow Agreement or any other persons resulting in adverse claims to or demands
being made in connection with or for the Escrow Consideration, Escrow Agent
shall be entitled, at its option, to refuse to comply with such adverse or
conflicting claims or demands, so long as such disagreement shall continue.  In
such event, Escrow Agent shall make no delivery or other disposition of the
Escrow Consideration, or any part of the Escrow Consideration.  Notwithstanding
anything herein to the contrary, Escrow Agent shall not be or become liable for
its failure to comply with such conflicting or adverse demands.
 
Escrow Agent shall be entitled to continue to refrain and refuse to deliver or
otherwise dispose of the Escrow Consideration, or any part thereof or to
otherwise act hereunder, as stated above, unless and until:
 
1.           the rights of such parties have been finally settled by binding
arbitration or duly adjudicated in a court having jurisdiction over the parties
and the Escrow Consideration; or
 
2.           the parties have reached an agreement resolving their differences
and have notified Escrow Agent of such agreement in a writing signed by any
authorized representative of the Member Representative and any authorized
representative of Purchaser and have provided Escrow Agent with indemnity
satisfactory to Escrow Agent against any liability, claims or damages resulting
from compliance by Escrow Agent with such agreement.
 
In the event of a disagreement between such parties as described above, Escrow
Agent shall have the right, in addition to the rights described above, and at
its sole option, to institute a petition for interpleader in any court of
competent jurisdiction to determine the rights of such parties.
 
In the event Escrow Agent is a party to any dispute with one or both of the
other parties hereto or with respect to the Escrow Agreement or the Escrow
Consideration, Escrow Agent shall have the additional right to refer such
controversy to binding arbitration as described in Section 7.6 hereof.
 
The parties hereto jointly and severally agree, in the event any controversy
arises under or in connection with this Escrow Agreement, the Escrow
Consideration, or in the event that Escrow Agent is made a party to or
intervenes in any litigation pertaining to this Escrow Agreement, or the Escrow
Consideration, to pay to Escrow Agent reasonable additional compensation for its
extraordinary services and to reimburse Escrow Agent for all costs and expenses
associated with such controversy or litigation, including reasonable attorney's
fees.
 
Section 3.6           Limited Liability of Escrow Agent.  Escrow Agent shall not
be liable in connection with the performance or observation of its duties or
obligations hereunder except for in the case of its proven fraud, gross
negligence or willful misconduct.  Escrow Agent shall have no obligation or
liability to any of the other parties under this Escrow Agreement for the
failure or refusal of any other party to perform any covenant or agreement made
by such party hereunder or under any other agreement, but shall be responsible
solely for the performance of the duties and obligations expressly imposed upon
it as escrow agent hereunder.  Notwithstanding anything in this Escrow Agreement
to the contrary, in no event shall Escrow Agent be liable for any special,
incidental, punitive, exemplary, indirect or consequential loss or damage of any
kind whatsoever (including, but not limited to, lost profits), even if Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
Section 3.7           Indemnification.  Escrow Agent shall have no obligation to
take any legal action in connection with this Escrow Agreement or towards its
enforcement, or to appear in, prosecute or defend any action or legal proceeding
that would or might involve it in any cost, expense, loss or liability unless
security and indemnity, as provided in this Section 3.7, shall be furnished.

 
4

--------------------------------------------------------------------------------

 
 
To the extent permitted by applicable law, Purchaser and the Member
Representative agree to indemnify Escrow Agent and it officers, directors,
employees and agents (the “Indemnified Parties” and each an "Indemnified Party")
and save and hold the Indemnified Parties harmless from and against any and all
Claims (as hereinafter defined) and Losses (as hereinafter defined) which may be
incurred by an Indemnified Party as a result of Claims asserted against such
Indemnified Party as a result of or in connection with such Indemnified Party’s
capacity as such under or in connection with this Escrow Agreement by any person
or entity, unless such Claim or Loss is finally adjudicated to have been
directly caused by the willful misconduct, gross negligence or fraud of the
Indemnified Party.  For the purposes hereof, the term "Claims" shall mean all
claims, lawsuits, arbitrations, mediations, causes of action or other legal
actions and proceedings of whatever nature brought against (whether by way of
direct action, counterclaim, cross action or impleader) an Indemnified Party,
even if groundless, false or fraudulent, so long as the claim, lawsuit, cause of
action or other legal action or proceeding is alleged or determined, directly or
indirectly, to arise out of, result from, relate to or be based upon, in whole
or in part: (a) the acts or omissions of the Member Representative or Purchaser,
(b) the appointment of Escrow Agent as escrow agent under this Escrow Agreement,
or (c) the exercise by Escrow Agent of its powers and discharge of its duties
under this Escrow Agreement, including any alleged failure to exercise or
discharge same; and the term "Losses" shall mean losses, costs, damages,
expenses, judgments and liabilities of whatever nature (including, but not
limited to, attorneys', accountants' and other professionals' fees, litigation,
arbitration, mediation and court costs and expenses and amounts paid in
settlement), directly or indirectly resulting from, arising out of or relating
to one or more Claims.  Upon the written request of an Indemnified Party, and to
the extent permitted by law, Purchaser and the Member Representative agree to
assume the investigation and defense of any Claim, including the employment of
counsel acceptable to such Indemnified Party and the payment of all expenses
related thereto and, notwithstanding any such assumption, such Indemnified Party
shall have the right, and Purchaser and the Member Representative agree to pay
the cost and expense, to employ separate counsel with respect to any such Claim
and participate in the investigation and defense thereof in the event that such
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to such Indemnified Party that are different from
or in addition to those available to either the Member Representative or
Purchaser.  Purchaser and the Member Representative hereby agree that the
indemnification and protections afforded the Indemnified Parties in this
Section 3.7 shall survive the termination of this Escrow Agreement. IT IS THE
EXPRESS INTENT OF EACH OF PURCHASER AND SELLERS TO INDEMNIFY EACH OF THE
INDEMNIFIED PARTIES FOR, AND HOLD THEM HARMLESS AGAINST, THE NEGLIGENT ACTS OR
OMISSIONS OF THE INDEMNIFIED PARTIES EXCEPT TO THE EXTENT SUCH ACTS OR OMISSIONS
CONSTITUTE WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR FRAUD.
 
Section 3.8            Account and Customer Identification Deposit
Information.  To help in the fight against the funding of terrorism and money
laundering activities financial institutions are required to obtain, verify, and
record information that identifies each person who opens an account. When an
account is opened, Escrow Agent will ask for information that will allow Escrow
Agent to identify relevant parties.
 
Prior to execution and delivery of this Escrow Agreement, Purchaser and the
Member Representative each shall have delivered to Escrow Agent such
identification as required by law and such identification and authorization
documents and such information concerning the source of the securities and funds
constituting the Escrow Consideration, all as Escrow Agent may reasonably
require. Without limiting the generality of the foregoing, if either of
Purchaser or the Member Representative is not a natural person, then upon Escrow
Agent's request each such party shall deliver to Escrow Agent (a) a copy of its
organizational documents (e.g., articles of incorporation, operating agreement,
etc.), (b) corporate/partnership resolutions, signed by its an appropriate
signatory, authorizing it to enter into this Escrow Agreement, and (c) a
completed Certificate of Authority in the form attached hereto as Exhibit B.
 
ARTICLE IV - TAX MATTERS
 
Section 4.1           Tax Allocation and Reporting. Purchaser and the Member
Representative agree that, for tax reporting purposes, all income from the
Escrow Shares, as of the end of each calendar year and to the extent required by
the Internal Revenue Service, shall be reported as having been earned__% by
Landmark Metals, LLC, __% by Wesley A. Mull and __% by James J. Vierling whether
or not income was disbursed during a particular year.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.2           Tax Information.  Prior to Closing, Purchaser and the
Member Representative shall provide Escrow Agent with appropriate tax reporting
documentation and such other forms and documents as Escrow Agent may request.
Purchaser and the Member Representative understand that if such tax reporting
documentation is not provided and certified to Escrow Agent, then Escrow Agent
may be required by the Internal Revenue Code of 1986, as amended, and the
Regulations promulgated thereunder, to withhold a portion of the Escrow Funds
held by Escrow Agent pursuant to this Escrow Agreement.
 
Section 4.3             Tax Liability of Escrow Agent. To the extent that Escrow
Agent becomes liable for the payment of any taxes with respect to income derived
from the investment of the Escrow Consideration, Purchaser and the Member
Representative agree, jointly and severally, to indemnify, defend and hold
Escrow Agent harmless from and against any tax, late payment, interest, penalty
or other cost or expense that may be assessed against Escrow Agent on or with
respect to the Escrow Consideration and the investment thereof unless any such
tax, late payment, interest, penalty or other expense was caused by the gross
negligence or willful misconduct of Escrow Agent. The indemnification provided
by this Section 4.3 is in addition to the indemnification provided in Section
3.7 and shall survive the resignation or removal of Escrow Agent and the
termination of this Escrow Agreement.
 
ARTICLE V – COMPENSATION
 
Section 5.1           Escrow Agent Fee.  Escrow Agent shall charge for its
services twenty-five thousand dollars ($25,000) (the “Escrow Agent Fee”) and
Escrow Agent shall be reimbursed for all expenses incurred by Escrow Agent in
connection with the performance of its duties and enforcement of its rights
hereunder and otherwise in connection with the preparation, operation,
administration and enforcement of this Escrow Agreement, including, without
limitation, attorneys' fees, brokerage costs, and related expenses incurred by
Escrow Agent (“Escrow Expenses”).  The Escrow Agent Fee is due in advance and is
nonrefundable and not subject to proration.  Purchaser shall be liable to Escrow
Agent for the payment of the Escrow Agent Fee and Escrow Expenses.  If the term
of this Escrow Agreement continues beyond December 31, 2013, Escrow Agent shall
charge an additional fee for its services in the amount of $12,500 per year,
which will be due in advance and subject to proration upon termination of this
Escrow Agreement.
 
Section 5.2           Security for Fees and Expenses.  As security for the
Escrow Agent Fee and Escrow Expenses, and any and all losses, claims, damages,
liabilities and expenses incurred by Escrow Agent in connection with its
acceptance of appointment hereunder or with the performance of its obligations
under this Escrow Agreement, including expenses incurred pursuant to Section
3.4, and to secure the obligations of Purchaser and the Member Representative to
indemnify Escrow Agent as set forth in Sections 3.7 and 4.3, Escrow Agent is
hereby granted a security interest in and a lien upon the Escrow Consideration,
which security interest and lien shall be prior to all other security interests,
liens or claims against the Escrow Consideration or any part thereof, and which
may be enforced by Escrow Agent without notice by charging and setting-off and
paying from the Escrow Consideration any and all amounts then owing to Escrow
Agent pursuant to this Escrow Agreement or by appropriate foreclosure
proceedings.
 
ARTICLE VI – CHANGE OF ESCROW AGENT
 
Section 6.1           Removal of Escrow Agent.  The Member Representative and
Purchaser, by mutual written agreement, may remove Escrow Agent and any
successor thereto, at any time and for any reason, and shall thereupon appoint a
successor or successors thereto, but any such successor shall have capital
(exclusive of borrowed capital) and surplus of at least fifty million dollars
($50,000,000), and be subject to supervision or examination by federal or state
banking authorities.  If such successor entity publishes a report of condition
at least annually, pursuant to statute or the requirements of any federal or
state supervising or examining authority, then for the purposes of this Section
6.1, the combined capital and surplus of such entity may be conclusively
established in its most recent report of condition so published.

 
6

--------------------------------------------------------------------------------

 
 
Section 6.2           Resignation of Escrow Agent.  Escrow Agent may resign at
any time from its obligations under this Escrow Agreement by providing written
notice to the parties hereto.  Such resignation shall be effective on the date
set forth in such written notice which shall be no earlier than thirty (30) days
after such written notice has been given, unless an earlier resignation date and
the appointment of a successor escrow agent shall have been approved by the
Member Representative and Purchaser.  In the event no successor escrow agent has
been appointed on or prior to the date such resignation is to become effective,
Escrow Agent shall be entitled to tender into the custody of a court of
competent jurisdiction all assets then held by it hereunder and shall thereupon
be relieved of all further duties and obligations under this Escrow
Agreement.  Regardless of whether it resigns or is removed, Escrow Agent shall
have no responsibility for the appointment of a successor escrow agent under
this Agreement.
 
Section 6.3          Merger or Consolidation.  Any entity into which Escrow
Agent may be merged or converted, or with which it may be consolidated, or any
entity resulting from any merger, conversion or consolidation to which it shall
be a party, or any company to which Escrow Agent may sell or transfer all or
substantially all of its corporate trust business (provided that such company
shall be eligible under Section 6.1) shall be the successor to Escrow Agent
without any execution or filing or further act.
 
ARTICLE VII - GENERAL PROVISIONS
 
Section 7.1            Notice. Any notice, request, demand or other
communication provided for hereunder to be given shall be in writing, in
English, and delivered personally, by email, or by recognized courier service,
as follows:
 
To Escrow Agent:
With a copy to:
   
Compass Bank
Compass Bank
5201 W. Park Boulevard, Suite 200
2001 Kirby Drive, Suite 311
Plano, Texas  75093
Houston, Texas  77019
Attention:  Connie Rogers
Attention:  Brian Herrick
Tel. No.:  (972) 705-4220
Tel. No.:  (713) 831-5673
Fax No.:  (972) 705-4310
Fax No.:  (713) 831-5735
Email:  connie.rogers@bbvacompass.com
Email:  brian.herrick@bbvacompass.com
   
To Purchaser:
With a copy to (which shall not constitute notice):
   
DGSE Companies, Inc.
K&L Gates LLP
11311 Reeder Road
1717 Main St., Suite 2800
Dallas, Texas 75229-3408
Dallas, Texas 75201
Attention:  Dr. L. S. Smith
Attention:  I. Bobby Majumder, Esq.
Tel. No.:  (972) 484-3662
Tel. No.: (214) 939-5500
Email:
Email: bobby.majumder@klgates.com
   
To Member Representative:
With a copy to (which shall not constitute notice):
   
NTR Metals, LLC
Jones Day
10720 Composite Drive
2727 N. Harwood Street
Dallas, Texas 75220
Dallas, Texas  75201
Attention: Carl D. “Trey” Gum, III
Attention: Emil Bova, Esq.
Tel. No.:  (469) 522-1111
Tel. No.:  (214) 220-3939
Email:  tgum@ntrmetals.com
Email: evbova@jonesday.com


 
7

--------------------------------------------------------------------------------

 
 
Any party may change its address for notice by notice to the other in the manner
set forth above. All notices shall be deemed to have been duly given at the time
of receipt by the party to whom such notice is addressed.
 
Section 7.2           Termination.  This Escrow Agreement shall terminate upon
the disbursement, in accordance with Article II or Sections 6.1 or 6.2 hereof,
of the Escrow Consideration in full; provided, however, that in the event all
fees, expenses, costs, and other amounts required to be paid to Escrow Agent
hereunder are not fully and finally paid prior to termination, the provisions of
Article V hereof, “Compensation,” shall survive the termination hereof, and
provided further, that Section 7.6 hereof, “Arbitration,” and Section 3.7
hereof, “Indemnification,” shall, in any event, survive the termination hereof.
 
Section 7.3           Not FDIC Insured. The parties acknowledge that investments
in mutual funds and any other nondeposit investment products are not insured by
the FDIC; are not deposits or other obligations of, or guaranteed by Escrow
Agent; and are subject to investment risks, including possible loss of the
principal amount invested.
 
Section 7.4            Counterparts. This Escrow Agreement and any affidavit,
certificate, instrument, agreement or other document required to be provided
hereunder may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute but one and
the same instrument.
 
Section 7.5            Governing Law.  This Escrow Agreement and the legal
relations between the parties shall be governed by and construed in accordance
with the laws of the State of Texas without regard to principles of conflicts of
laws that would direct the application of the laws of another jurisdiction.
 
Section 7.6           Arbitration.  The parties agree that all controversies
that may arise among the parties concerning the construction, performance, or
breach of this Escrow Agreement shall be determined by arbitration.
 
(a) The arbitration will be held before a single arbitrator chosen by the
American Arbitration Association from a panel of persons knowledgeable in the
banking industry.
 
(b)  Any arbitration shall be held in Dallas, Texas.  The arbitration shall be
conducted in accordance with the commercial arbitration rules of the American
Arbitration Association.  The arbitration shall be held and a final decision
reached within 30 days after the appointment of the arbitrator.  The arbitrator
shall file a certificate of ruling with the parties immediately after a decision
is reached.  The decision of the arbitrator shall be final and conclusive on the
parties, and there shall be no appeal therefrom.  A decision of the arbitrator
may be enforced by the prevailing party in a court of competent
jurisdiction.  All other issues in connection with such arbitration shall be
determined in accordance with the rules of the American Arbitration Association.
 
(c) The parties hereby agree that an action to compel arbitration pursuant to
this Escrow Agreement may be brought in any court of competent jurisdiction
selected by Escrow Agent.  Application may also be made to such court for
confirmation of any decision or award of the arbitrator, which may be necessary
to effectuate such decisions or awards.  The parties hereto hereby consent to
the jurisdiction of the arbitrator and of such court and waive any objection to
the jurisdiction and venue of such arbitrator or court.
 
(d) The prevailing party in any arbitration shall be entitled to reimbursement
of reasonable attorneys' fees and disbursements and costs of arbitration from
the non-prevailing party as determined by the arbitrator.
 
Section 7.7            Captions. The section headings contained in this Escrow
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Escrow Agreement.

 
8

--------------------------------------------------------------------------------

 
 
Section 7.8            References.  In this Escrow Agreement references to any
gender include a reference to all other genders; references to the singular
include the plural, and vice versa; reference to any Article or Section means an
Article or Section of this Escrow Agreement; and reference to any Exhibit or
Schedule means an Exhibit or Schedule to this Escrow Agreement, all of which are
incorporated into and made a part of this Escrow Agreement. Unless expressly
provided to the contrary, “hereunder,” “hereof,” “herein,” and words of similar
reference refer to this Escrow Agreement as a whole and not any particular
Section or other provisions of this Escrow Agreement, and “include” and
“including” shall mean include or including by way of example, but without
limiting the generality of the description proceeding such term.
 
Section 7.9            Waivers. Any failure by any party to comply with any of
its obligations, agreements, or conditions herein contained may be waived by the
party to whom such compliance is owed by an instrument signed by the party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Escrow Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
Section 7.10         Assignment.  No party hereto shall assign or otherwise
transfer all or any part of this Escrow Agreement, nor shall any party delegate
any of its rights or duties hereunder, without the prior written consent of the
other parties; any transfer or delegation made without such consent shall be
void. Subject to the foregoing, this Escrow Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
Section 7.11        Entire Agreement; Amendments.  This Escrow Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral, and all
prior written understandings, agreements, solicitation documents and
representations, express or implied, between or among two or more of the parties
hereto.  By execution of this Escrow Agreement, Escrow Agent shall not be deemed
or considered to be a party to any other contract or agreement, including any
agreement between the Member Representative and Purchaser.
 
Section 7.12         Binding Effect.  This Escrow Agreement shall be binding
upon and inure to the benefit of the parties and their respective permitted
successors and assigns.  This Escrow Agreement is for the sole and exclusive
benefit of the parties hereto and nothing in this Escrow Agreement, express or
implied, is intended to confer or shall be construed as conferring upon any
other person any rights, remedies, or any other type or types of benefits.
 
Section 7.13         No Third Person Beneficiaries.  Nothing in this Escrow
Agreement shall entitle any person other than the parties hereto to any claim,
cause of action, remedy, or right of any kind, except the rights expressly
provided to the persons described in Section 3.7.
 
Section 7.14        Construction.  Each of the parties hereto has had the
opportunity to exercise business discretion in relation to the negotiation of
the details of the transaction contemplated hereby. This Escrow Agreement is the
result of arm's-length negotiations from equal bargaining positions.
 
[Signature page follows]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Escrow Agreement to be duly
executed as of the Effective Date.
 

 
DGSE COMPANIES, INC.,
 
a Nevada corporation
     
By:
     
Name:     William H. Oyster
   
Title:       President
     
MEMBER REPRESENTATIVE
     
NTR METALS, LLC,
 
a Texas limited liability company
     
By:
     
Name:
   
Title:
       
ESCROW AGENT
       
COMPASS BANK
       
By:
     
Connie A. Rogers
   
Senior Vice President


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
ESCROW AGREEMENT
 
FORM OF DISBURSEMENT DIRECTION
 
TO: COMPASS BANK, ESCROW AGENT (“ESCROW AGENT”)
 
FROM:
 
DATE: [DATE]
 
DGSE Companies, Inc., a Nevada Corporation (“Purchaser”), and NTR Metals, LLC, a
Texas limited liability company (“Member Representative”), each hereby certifies
to Escrow Agent, in accordance with Section 2.1 of that certain Escrow Agreement
dated September 12, 2011, by and among Purchaser, Member Representative and
Escrow Agent that:
 
(i) [Member Representative/Purchaser] is entitled to a distribution from the
Escrow Account pursuant to Section _ of the Merger Agreement; and
 
(ii) the distribution to be made as a consequence thereof from the Escrow
Account is as follows:
 
Amount of Distribution:
             
Distribute made to:
             
Other Instructions:
     
 
 

 

 
DGSE COMPANIES, INC.,
 
a Nevada corporation
     
By:
     
Name:
   
Title:
       
NTR METALS, LLC,
 
a Texas limited liability company
       
By:
     
Name:
   
Title:


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
ESCROW AGREEMENT
 
CERTIFICATE OF AUTHORITY
 
The undersigned hereby certifies that anyone of the following persons acting
alone has the authority to execute and deliver documents on behalf of
[_____________] pursuant to the Escrow Agreement, dated as of September 12,
2011, by and among DGSE Companies, Inc., a Nevada Corporation, NTR Metals, LLC,
a Texas limited liability company, and Compass Bank.
 
Name
 
Position
 
Manual Signature
             
[Example]
                 
President
 
_____________________________
             
Vice President
 
_____________________________
             
Chief Financial Officer
 
_____________________________
                           
[____________________________]
                 
By:__________________________
       
Name: _______________________
 
  
 
  
Title: ________________________


 
12

--------------------------------------------------------------------------------

 